     Case 3:19-cv-00314-CRS Document 6 Filed 04/25/19 Page 1 of 4 PageID #: 21




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

                                   Electronically Filed


DEBRA A. RYAN                                )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )   Case No. 3:19-cv-00314-CRS
                                             )
STEAK N SHAKE, INC.                          )
                                             )
              Defendant.                     )


                                        ANSWER

        Comes the Defendant, Steak N Shake, Inc. (“Steak N Shake”), by counsel, and for

its Answer to the Plaintiff’s Complaint, states as follows:

        1.    Steak N Shake is without sufficient information to admit or deny the

material allegations contained in numerical paragraph 1 of Plaintiff’s Complaint and

therefore denies same.

        2.    Steak N Shake admits the material allegations contained in numerical

paragraph 2 of Plaintiff’s Complaint.

        3.    With respect to numerical paragraph 3 of Plaintiff’s Complaint, Steak N

Shake admits that it owns and operates the store in question. Steak N Shake is without

sufficient information to admit or deny any remaining material allegations contained in

said paragraph and therefore denies same.

        4.    With respect to numerical paragraph 4 of Plaintiff’s Complaint, Steak N
  Case 3:19-cv-00314-CRS Document 6 Filed 04/25/19 Page 2 of 4 PageID #: 22




Shake denies that it was negligent, that it failed to properly clear the area in use by

patrons and that the Plaintiff fell solely as a result of said alleged failure. Steak N Shake

is without sufficient information to admit or deny any remaining material allegations

contained in said paragraph and therefore denies same.

       5.     Steak N Shake is without sufficient information to admit or deny the

material allegations contained in numerical paragraphs 6 and 7 of Plaintiff’s Complaint

and therefore denies same.

       6.     All remaining allegations and averments contained in Plaintiff’s Complaint

not expressly admitted or addressed above are hereby specifically denied.

       7.     The Complaint, in whole or in part, fails to state claims upon which relief

may be granted.

       8.     To the extent supported by proof at trial, the Plaintiff’s claims are barred,

in whole or in part, by the defenses of comparative fault and/or failure to mitigate alleged

damages.

       9.     The defenses of intervening and/or superseding causes are hereby

affirmatively pled.

       10.    To the extent that any and/or all of Plaintiffs= claimed damages have been

and/or will be paid by others, Awritten down@ and/or Awritten off,@ then we hereby plead

the defenses of credit, set-off and/or that the Plaintiff is not the real party in interest

regarding those claims.

       11.    Defendant hereby adopts, incorporates and pleads by reference, each and

every defense available under FRCP 8 and FRCP 12 of the Federal Rules of Civil
  Case 3:19-cv-00314-CRS Document 6 Filed 04/25/19 Page 3 of 4 PageID #: 23




Procedure, and hereby reserves the right to assert any and all defenses and/or claims as

discovery and investigation in this matter continues.

       WHEREFORE, the Defendant, Steak N Shake, Inc., hereby respectfully demands

as follows:

       1.     Dismissal of all claims against it, with prejudice;

       2.     Its costs herein expended;

       3.     Any and all other relief, legal or equitable, to which it appears entitled.



                                   Respectfully submitted,

                                   PHILLIPS PARKER ORBERSON & ARNETT, P.L.C.



                                   /s/William B. Orberson
                                   William B. Orberson
                                   James C. Wade
                                   Aaron M. Williams
                                   716 West Main Street, Suite 300
                                   Louisville, Kentucky 40202
                                   (502) 583-9900
                                   worberson@ppoalaw.com
                                   jwade@ppoalaw.com
                                   awilliams@ppoalaw.com
                                   Counsel for Defendant




                                            3
  Case 3:19-cv-00314-CRS Document 6 Filed 04/25/19 Page 4 of 4 PageID #: 24




                              CERTIFICATE OF SERVICE

      It is hereby certified that a true and correct copy of the foregoing was on this the
25th day of April, 2019, filed with the Court=s ECF filing system, who will in turn serve a
copy of same upon the following:

      Paul Musselwhite
      Musselwhite Meinhart & Staples P.S.C.
      385 W. Lincoln Trail Blvd.
      Radcliffe, Kentucky 40160
      mussel@bbtel.com
      Counsel for Plaintiff




                                         /s/William B. Orberson
                                         William B. Orberson




                                           4
